DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
relatively coarse particulate solids and relatively fine particulate solids” in lines 17-18. The term "relatively" in claim 2 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant's specification does not recite a specific standard for determining if a particulate solid is coarse or fine. The instant specification states that “coarse particles were screened to range from 2 mm to 4mm”, but further teaches coarse particles “may be different sized fractions depending on the feed material characteristic” ([00040]). The instant specific also states maximum particle size for agitation leaching being “much less than 1 mm in diameter”, with such fine particle sizes requiring expensive grinding ([0007]). However, these teachings are not explicit definitions on what constitutes coarse or fine particulate solids.
Even if applicant’s specification provided a standard for coarse and fine particulate solids, it is unclear how the term “relatively” modifies the terms “coarse” and “fine”. Since the claim recites both “relatively coarse” and “relatively fine” particulate solids, there is no clear reference point for determining if a particulate solid is coarse or fine. Clarification and correction is required.
	Claim 2 recites the limitation “relatively coarse particulate solids located in relatively low regions of the filter bed” in lines 21-22. As stated above, the term "relatively" in claim 2 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claim 5 recites the limitation “relatively coarse particulate solids” in lines 3-4, “relatively fine particulate solids” in lines 4-5, and “relatively low regions of the filter bed” in lines 5-6. As stated above for claim 2, the term "relatively" in claim 5 is a relative term which renders the claim indefinite.  Clarification and correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bratten (US 5171443 A) in view of Jahnig (US 3066017 A).
Regarding claim 2, Bratten teaches an apparatus and process for regeneration of granular filter media used in treatment of liquid such as in filtering (Column 2, lines 24-26). The apparatus comprises a closed tank 12 adapted to receive a liquid to be filtered from an inlet 16 (Column 3, lines 24-27; see Figure 1). The apparatus further includes a central pipe 30 extending from an outlet pipe 32 exiting the bottom of the tank (Column 3, lines 48-50). Inside the tank, there is a mechanical agitator in the form of paddles 54 (Column 4, lines 13-15), a filter bed 20 (Column 3, lines 28-31), and a rotatable pipe 34 (Column 4, line 5). Since the rotatable pipe has suitable large openings enabling liquid passing into the interior of the separator tube to freely flow out of the tank (Column 4, lines 5-8), the rotatable pipe reads on a screen pipe extending upwardly through and above said filter bed zone communicating with an 16, and a slurry is formed with the liquid (Column 2, lines 27-30). The mixture of solids and liquids is agitated (Column 4, line 13). After the rotation of the agitator paddles is stopped, the media bed 20 is allowed to reform to enable restarting of the filter operation (Column 4, lines 42-45).  Liquid flows out of the tank through pipes 30 and 32 removing fine contaminants (Column 4, lines 32-35), and the separator apparatus is periodically regenerated to remove accumulated contaminants (Column 3, lines 45-48). 
However, while Bratten teaches the filter bed granular media having varying sizes from 0.015-0.020 inches (Column 3, lines 64-66), Bratten is silent on ceasing said agitation to form the filter bed in the filter bed zone, wherein the filter bed comprises the relatively coarse particulate solids located in relatively low regions of the filter bed and the relatively fine particulate solids located above the relatively coarse particulate solids in the filter bed. 
Jahnig teaches an apparatus to control the flow of fluidized particulate solids (Column 1, lines 8-10). In one embodiment (Figure 2), a fluidizable coarse solids bed system may be used to serve as a check valve and prevent reversal flow of fine solids (Column 3, lines 53-55). Jahnig further teaches the fluidizable coarse solids bed system comprising a bed 67 of relatively coarse solids such as metal or ceramic shot, beads, packing, or the like (Column 4, lines 13-15). The coarse solids 67 have a considerably higher free-fall velocity than the finely divided solids and it is often preferable to use coarse solids of higher density than the fine material being fed (Column 4, lines 29-32).
Bratten and Jahnig are analogous because both are directed to forming a coarse media bed filter to separated fine particulates from a liquid.

Regarding claim 3, modified Bratten teaches all the limitations of claim 2 as set forth above. Bratten teaches a mass of granular filter media that forms a filter bed when settled to remove contaminants in the liquid (Column 3, lines 29-31)
Regarding claim 4, modified Bratten teaches all the limitations of claim 2 as set forth above. Bratten further teaches the rotatable pipe 34 having affixed to its exterior a separator element comprised of a circularly shaped separator tube 42 (Column 3, lines 58-60; see Figure 1). The separator tube’s outer wall 44 is formed with small flow openings sized to prevent the passage of filter media granules (Column 3, lines 60-68). As such, the separator tube reads on a well screen.
Regarding claim 5, modified Bratten teaches all the limitations of claim 2 as set forth above. Bratten teaches the rotation of the agitator paddles is stopped (Column 4, lines 42-45), which reads on a variable speed agitator. Regardless of the rate at which the agitator paddles’ rotation is stopped, the agitator paddles being stopped reads on slowing the speed of the agitator over a period of time prior to ceasing completely. Since modified Bratten also incorporates denser coarse particulate solids as taught by Jahnig, the relatively coarse particulate solids will settle from said slurry prior to the relatively fine particulate solids, so that the relatively coarse particulate solids are located in relatively low regions of the filter bed and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bratten in view of Jahnig as applied to claim 2 above, and further in view of Nisbett (US 2010/0282025 A1).
	Regarding claim 6, modified Bratten teaches all the limitations of claim 2 as set forth above. Bratten further teaches the granular material being comprised of granules sized on the order of 0.005 of an inch in diameter or larger (Column 6, lines 54-57; claim 11), which is 0.127 mm or larger. This overlaps with the claimed range of 1 mm or larger. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim is obvious in light of Bratten’s disclosure.
	However, Bratten does not teach that said mineral-bearing or metal-bearing particles comprises gold, silver, copper, or uranium and said liquid comprises concentrations of lixiviant.
	Nisbett teaches a process for metal recovery from ore using agitation leaching (Abstract). The process comprises at least a first and second solids-liquid separation ([0014]). Metals such as copper and uranium are removed and recovered from the ores in which that are found ([0002]). Nisbett further teaches leaching crushed and milled ore solids with an acidic or basic leaching solution, which reads on a lixiviant ([0016]). 
	Bratten and Nisbett are analogous because both are directed to solid-liquid separation.
	Nisbett teaches through its solid-liquid separations, the amount of leaching agent recycled to leach may be significantly increased, and the amount of leaching metal lost to . 

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. 
Regarding CN ‘599, applicant’s arguments have been considered but are moot given that the new grounds of rejections above do not rely on CN ‘599 as a reference.
Regarding Bratten, applicant argues that Bratten has two operational states: a filter state and a regeneration state. Applicant asserts that during the filter state, where a filter bed is formed, the rotatable pipe 34 does not receive flow. As such, Bratten fails to teach “a screen pipe extending upwardly through and above said filter bed zone” or “using the scree pipe to transfer liquid from above said filter bed or directly to said outlet passage”. Thus, the instant claims are distinct from Bratten.
	However, this is not deemed persuasive because Bratten does not disclose that the rotatable pipe does not received flow during the filter state. Bratten only teaches that during the regeneration state (Figure 2), outflow of liquid to the outlet 24 has ceased, with valve 28 having been closed (Column 4, lines 19-22). The rotatable pipe is formed with large openings 48 enabling liquid passing into the interior of the separator tube 42 (Column 4, lines 5-8) to freely flow out of the tank through pipes 30, 32, and 34 (Column 3, lines 54-57; see Figure 1). Since the tube transfers liquid located in interior space 14 through the media bed filter 20 to outlet pipe 32, Bratten does in fact teach the claimed limitations in question.
	Regarding claim 2’s amended limitation “wherein the filter bed comprises the relatively coarse particulate solids located in relatively low regions of the filter bed and the relatively fine and particulate solids located above the relatively coarse particulate solids in the filter bed”, new rejections over Bratten in view of Jahnig have been made as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        




/PHILLIP H LEUNG/Examiner, Art Unit 1733